UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2235



KOYO VICTORIEN WAWA; GOUHOUNOU       EMMA   WAWA,
a/k/a Emma Gouhounou Wawa,

                                                          Petitioners,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                           Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A-70-504-283)


Submitted:   May 27, 2005                     Decided:   June 24, 2005


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON &        ASSOCIATES, P.C., Arlington,
Virginia, for Petitioners. Peter     D. Keisler, Assistant Attorney
General, M. Jocelyn Lopez Wright,    Steven Miskinis, UNITED STATES
DEPARTMENT OF JUSTICE, Washington,   D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Koyo Victorien Wawa and Gouhounou Emma Wawa are natives

and citizens of the Ivory Coast.      They seek review of an order of

the Board of Immigration Appeals (Board) denying their second

motion to reopen, filed pursuant to 8 C.F.R. § 1003.2(c)(3)(ii)

(2005); see 8 U.S.C. § 1229a(c)(6)(C)(ii) (2000).             The Wawas’

petition for review is timely only as to the Board’s September 3,

2004   order   denying   reopening.   8   U.S.C.   §   1252(b)(1)   (2000)

(petition for review must be filed within thirty days of final

order of removal); see Stone v. INS, 514 U.S. 386, 394-95 (1995)

(holding order of removal and denial of motion to reconsider are

separate final orders, each subject to relevant time limit for

seeking review).

           We have reviewed the record and the Board’s order and

find that the Board did not abuse its discretion in denying the

motion to reopen.    See 8 C.F.R. § 1003.2(a) (2005).      Therefore, we

deny the petition for review.         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                         PETITION DENIED




                                  - 2 -